Case 3:20-cv-01372-TAD-KLH Document 12 Filed 11/10/20 Page 1 of 1 PageID #: 142




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 AARON LARRY BOWMAN                                     CASE NO. 3:20-CV-01372

 VERSUS                                                 JUDGE DOUGHTY

 SHERIFFS OFFICE OUACHITA PARISH ET                     MAG. JUDGE KAREN L. HAYES
 AL


                            NOTICE OF DEFICIENT DOCUMENT

 NOTE: Repeated errors in filing that result in formal Notices of Deficiency or electronic
 notification of filing errors may, at the discretion of the Clerk of Court and with approval of the
 Judges of the court, subject the filer to remedial action, i.e. mandatory training, restriction of
 filing privileges, etc.

 NOTICE TO FILER:

 The Motion for Jessica Williams to Enroll as Counsel filed on November 10, 2020 by Aaron
 Larry Bowman was DEFICIENT for the following reason(s):

      ✓      A motion to enroll as co-counsel or to substitute counsel must be signed by the
             current counsel of record. Please also refer to LR5.7.08 regarding electronic filing
             of documents requiring signatures of more than one party.


 Please electronically submit a “Corrective Document” within 10 days from the date of this
 notice or the document may be stricken by the court. PLEASE ENTITLE THE
 SUBMISSION, “CORRECTIVE DOCUMENT.” All filing deadlines previously set remain
 in effect. Issuance of this deficiency does not amount to an extension of any deadline.

 For questions regarding this document or transmission, please call our CM/ECF help desk at 1-
 866-323-1101.
